LaROSE, Judge.
Pursuant to East Avenue, LLC v. Insignia Bank, 136 So.3d 659, 665 (Fla. 2d DCA 2014), we quash the trial court’s partial final judgment.
The trial court issued an order granting partial final judgment. The order reserves jurisdiction to decide an interrelated claim in the complaint. Yet, the order allows execution to issue.
“Permitting execution prior to completion of the litigation before the trial court has long been characterized as improper by the appellate courts.” Id. Because the order is a nonfinal, nonappealable order but authorizes execution, it departs from the essential requirements of law. Id.
Petition for writ of certiorari granted; judgment quashed.
WALLACE and LUCAS, JJ., Concur.